DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.Claims 1-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al. (Pub. No. US2017/0097910)
As per claim 1, Kumar discloses a network switch (fig. 4, chipset 418) comprising: 
	a register (paragraph 33, the DMA configuration registers); 
	a peripheral component interconnect express (PCIe) device (fig. 4, PCIe EP 424 and 426) connected to a host system (fig. 4, cpu 402) by a PCIe link (paragraph 6, lines 6-8, a bus interface module that is designed to interface with a host device over a communication bus that links multiple devices) and configured to receive data and control information transmitted on the PCIe link, the data being transferred between a memory (fig. 4, main memory 416)of the host system and a network device (fig. 4, PCIe EP 424 and 426)  separate from the network switch and the host system, and the data not including information to configure the network switch, and forward the control information to configure the network switch for independent access of the memory of the host system, the independent access being absent interaction with a host controller of the host system; (paragraph 38, the PCIe EP devices 424, 426 uses DMA transfers to access secondary configuration data from main memory 416. In this manner, the CPU does not need to initiate each transfer as data can be accessed direction from memory through the root complex this implies independent access) and 
a direct memory access controller (fig.2, DMA 304) configured to receive the control information from at least one of the register and the PCIE device, and based on the control information (paragraph 26, i.e., Device driver software can facilitate the DMA transfers by configuring and identifying physical addresses(e.g., control information)for buffers used for the DMA transfers.) and without interaction with the host controller of the host system, to control transfer of the data between the memory of the host system and the network device. (paragraph 18, i.e., DMA transfers access to main memory used by a central processing unit (CPU) that is independent of the CPU (e.g., without individual read or write commands from the CPU to the main memory and to the PLD IC)

As per claim 2, Kumar discloses wherein the direct memory access controller is configured to, without interaction with the host controller of the host system (paragraph 18, i.e., DMA transfers access to main memory used by a central processing unit (CPU) that is independent of the CPU), i) instruct a root complex controller (fig.4, root complex 410) of the host system, based on the control information, to access the data stored in at least one buffer of the memory of the host system, and ii) transmit the data to the network device. (paragraph 26, i.e., Device driver software can facilitate the DMA transfers by configuring and identifying physical addresses for buffers used for the DMA transfers.)

As per claim 3, Kumar discloses wherein the PCIe device is configured to forward the control information on a control bus to at least one of the register and the direct memory access controller. (paragraph 29, i.e., main memory configured to be accessible by bridge 208, which includes a DMA engine that is configured to use DMA transactions to main memory 212.)

As per claim 4, Kumar discloses the network switch further comprising: 
a data bus configured to transfer the data between the PCIe device and the direct memory access controller; and (paragraph 6, lines 6-8, a bus interface module that is designed to interface with a host device over a communication bus that links multiple devices)
a control bus configured to transfer the control information between the PCIe device and the register and between the PCIe device and the direct memory access controller. (paragraph 6, lines 11-13, Using direct memory access (DMA) transfers through the bus interface module, a second set of configuration data is communicated between a main memory circuit and the programmable IC.)

As per claim 5, Kumar discloses wherein the control bus is separate from the data bus. (paragraph 6, a bus interface module that is designed to interface with a host device over a communication bus that links multiple devices)

As per claim 6, Kumar discloses the network switch further comprising a data bus configured to transfer the data between the PCIe device and the direct memory access controller, wherein the PCIe device is configured to receive a descriptor generated by a device driver (paragraph 26, i.e., Device driver software can facilitate the DMA transfers by configuring and identifying physical addresses for buffers used for the DMA transfers.) of the host system and transmitted from the host system to the network switch, to store the descriptor in the register, and to transfer the data between a root complex controller (fig.4, root complex 410) of the host system and the data bus, the descriptor identifying an address of a buffer in the memory of the host system. (paragraph 43, i.e., setting up a Buffer Descriptor chain contains information about the buffer address and size of the DMA transfer for the second stage configuration data.)

As per claim 7, Kumar discloses wherein the direct memory access controller is configured to: receive an address of a buffer of the memory of the host system from the PCIE device or the register; (paragraph 43, i.e., setting up a Buffer Descriptor chain contains information about the buffer address and size of the DMA transfer for the second stage configuration data.)
receive a signal from a device driver of the host system granting independent access to the memory; and based on the address and the signal and independently of the device driver, control transfer of the data between the memory of the host system and the network device. (paragraph 18, i.e., DMA transfers access to main memory used by a central processing unit (CPU) that is independent of the CPU (e.g., without individual read or write commands from the CPU to the main memory and to the PLD IC)

As per claim 8, Kumar discloses wherein the control information comprises at least one of i) source addresses where the data is stored, ii) destination addresses where the data is to be delivered, iii) (paragraph 26,  device driver software can facilitate the DMA transfers by configuring and identifying physical addresses for buffers used for the DMA transfers.) a source identifier identifying a device where the data is stored, iv) a destination identifier identifying a device where the data is to be delivered, v) types of frames included in the data, and vi) sizes of the frames included in the data. (paragraph 43, i.e., setting up a Buffer Descriptor chain contains information about the buffer address and size of the DMA transfer for the second stage configuration data.)

As per claim 9, Kumar discloses the network switch further comprising: a medium access control device (fig.4 i.e., 414) configured to transfer the data to or from the direct memory access controller; (paragraph 29, i.e., main memory configured to be accessible by bridge 208, which includes a DMA engine that is configured to use DMA transactions to main memory 212.)
and an Ethernet switch (paragraph 30, i.e., configuration data can be provided from an external interface 214 (e.g., using Ethernet) configured to transfer the data between the medium access control device and the network device. (paragraphs 37 and 45, number of PCIe endpoint (EP) devices 424, 426 can be accessible through the PCIe switch.  Each PCIe EP can be connected to the PCIe switch through a dedicated high-speed serial connection.)

As per claim 10, Kumar discloses wherein the network device is a sensor, an actuator, a PCIe device, or an endpoint device. (fig.4, pcie EP 424 or 426)

As per claim 11, Kumar discloses wherein the direct memory access controller is configured to obtain, prior to transferring the data (paragraphs 43-44, i.e., a driver module with runs on the host configure the DMA and initiate the DMA transfers. Setting the PCIe DMA engine as a bus master and identifying a buffer address for the DMA transfers.)  
, access control of a buffer of the memory from a device driver of the host system and to generate, after transferring the data, an interrupt to return access control of the buffer to the device driver. (paragraph 45, i.e., The computer system determine whether or not an update request has been received, per block 514.  The update request might originate from an external location, such as over an Ethernet connection.)
As per claim 12, Kumar discloses the network switch further comprising a controller configured to, receive a rule stored in the memory (paragraph 26, i.e., memory circuit 104 can store (secondary) configuration data for configuring secondary programmable logic 116) and, based on the rule, to inspect a frame received from the network device at the network switch and to either drop the frame or forward the frame to a device driver of the host system. (paragraph 43, i.e., setting the PCIe DMA engine as a bus master and identifying a buffer address for the DMA transfers.  The configuration of the DMA engine can include setting up a Buffer Descriptor chain that contains information about the buffer address and size of the DMA transfer for the second stage configuration data.)

As per claim 13, Kumar discloses wherein the network switch is configured as a PCIe endpoint relative to the host system and configured by the host system using PCIe protocols and the PCIe link. (paragraph 6, lines 6-8, a bus interface module that is designed to interface with a host device over a communication bus that links multiple devices)

As per claim 14, Kumar discloses the network switch further comprising a data bus, wherein the PCIe device is implemented as an endpoint controller and is configured to allow the network switch to operate as an endpoint device relative to the host system by communicating with a root complex controller (fig.4, root complex 410) of the host system and controlling operation of the network switch including reception of the control information and transfer of the data between the root complex controller and the data bus. (paragraph 6, a bus interface module that is designed to interface with a host device over a communication bus that links multiple devices)

As per claim 15, Kumar discloses wherein the PCIe device is configured to 1) be perceived by the host system as a PCIe endpoint device (fig. 4, i.e., 424 or 426), 2) control operation of the network switch, and 3) support communication in full-duplex mode over the PCIe link between the host system and the network switch. (paragraph 6, a bus interface module that is designed to interface with a host device over a communication bus that links multiple devices)


As per claim 16, Kumar discloses the network switch further comprising a ternary content addressable memory controller configured to: receive a rule from the host system; (paragraph 38, i.e., the CPU does not need to initiate each transfer as data can be accessed direction from memory through the root complex.) inspect a frame received from the network device; and based on the rule and inspection of the frame, prevent direct memory access of the memory of the host system. (paragraph 26, i.e., memory circuit 104 can store (secondary) configuration data for configuring secondary programmable logic 116)

As per claim 17, Kumar discloses the network switch further comprising a ternary content addressable memory controller configured to: receive a rule from the host system; (paragraph 38, i.e., the CPU does not need to initiate each transfer as data can be accessed direction from memory through the root complex.) inspect a frame received from the network device; and based on the rule and inspection of the frame, instead of sending the frame to the memory of the host system, (paragraph 26, i.e., Device driver software can facilitate the DMA transfers by configuring and identifying physical addresses for buffers used for the DMA transfers.)
 redirect the frame to one of a device driver, an application controller and a denial of service controller of the host system. (paragraph 43, i.e., setting the PCIe DMA engine as a bus master and identifying a buffer address for the DMA transfers.  The configuration of the DMA engine can include setting up a Buffer Descriptor chain that contains information about the buffer address and size of the DMA transfer for the second stage configuration data.)

As per claim 18, Kumar discloses wherein the direct memory access controller is configured to receive an indication signal from the host controller of the host system, the indication signal indicating a grant of access to a buffer of the memory to the network switch and, based on the indication signal, access the buffer independently of the host controller of the host system from which the indication signal was received. (paragraph 18, i.e., DMA transfers access to main memory used by a central processing unit (CPU) that is independent of the CPU (e.g., without individual read or write commands from the CPU to the main memory and to the PLD IC)

As per claim 19, Kumar discloses an in-vehicle communication network comprising: the memory; the host controller separates from the network switch, implemented in the host system, and comprising a device driver; (paragraphs 34-37, i.e., the device driver can generate commands that are sent to the DMA engine and that relate to a memory mapping for a particular memory region relative to the operating system being used.) and 
a root complex controller (fig.4, root complex 410) configured to provide the device driver and the direct memory access controller access to the memory. (paragraphs 34-37, i.e., the device driver can generate commands that are sent to the DMA engine and that relate to a memory mapping for a particular memory region relative to the operating system being used.)

As per claim 20, Kumar discloses wherein the network device is implemented as a sensor. (paragraph 37, chipset 418 included a corresponding chipset interface module 420 can provide an interface between the chipset-specific communication protocol and one or more PCIe switches 422.)

As per claim 21, Kumar discloses wherein: the device driver is configured to transfer control of a buffer of the memory to the direct memory access controller; and the direct memory access controller is configured to return control of the buffer back to the device driver. (paragraph 43, i.e., setting the PCIe DMA engine as a bus master and identifying a buffer address for the DMA transfers.  The configuration of the DMA engine can include setting up a Buffer Descriptor chain that contains information about the buffer address and size of the DMA transfer for the second stage configuration data.)

As per claim 22, Kumar discloses wherein the root complex controller is configured to control transfer of the control information between the device driver and the memory. (paragraphs 34-37, i.e., the device driver can generate commands that are sent to the DMA engine and that relate to a memory mapping for a particular memory region relative to the operating system being used.)

As per claim 23, Kumar discloses wherein the root complex controller and the PCIe device operate according to a PCIe protocol. (paragraph 37, lines 4-6, A corresponding chipset interface module 420 can provide an interface between the chipset-specific communication protocol and one or more PCIe switches 422.)

As per claim 24, Kumar discloses the in-vehicle communication network further comprising a denial of service controller configured to receive a frame from the network switch, to determine whether the frame is likely associated with an attack (paragraph 26, i.e., Device driver software can facilitate the DMA transfers by configuring and identifying physical addresses for buffers used for the DMA transfers.), to change a rule stored in the memory, and to send the changed rule to the network switch to drop another frame or a connection with the network device. (paragraph 45, i.e., The computer system determines whether or not an update request has been received, per block 514.  The update request might originate from an external location, such as over an Ethernet connection.)

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Liss et al.  [Pub. No. US20160342547] discloses a host computer includes an add-on device, which includes a first network port coupled to one end of a packet communication link and add-on logic, which is configured to receive and transmit packets containing data over the packet communication link and to perform computational operations on the data.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

 /HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184